                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RICHARD THOMPSON,                                  )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )    Case No. 18-CV-799-SMY-GCS
                                                    )
 MAJOR MYERS,                                       )
                                                    )
                         Defendant.                 )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United States

Magistrate Judge Gilbert C. Sison (Doc. 35), recommending that this case be dismissed with prejudice.

No objections to the Report have been filed. For the following reasons, Judge Sison’s Report and

Recommendation is ADOPTED.

       When neither timely nor specific objections to a Report are made, the Court need not conduct

a de novo. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the Court reviews the Report for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Sison thoroughly discussed and supported his conclusion that Plaintiff Richard

Thompson is has failed to prosecute this case. The Court finds no clear error in Judge Sison’s findings,

analysis, or conclusions, and adopts his Report and Recommendation in its entirety. Accordingly, this

case is DISMISSED with prejudice. Judgment shall be entered.

       IT IS SO ORDERED.

       DATED: May 21, 2019


                                                        STACI M. YANDLE
                                                        United States District Judge
